United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Pikeville, KY,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-534
Issued: June 13, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 9, 2014 appellant filed a timely appeal from a December 23, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his hearing loss
claim for failing to establish fact of injury. The appeal was docketed as number 14-534.
The Board has duly considered the matter and finds that the case is not in posture for
decision.1
The record before the Board indicates that appellant has three separate claims for hearing
loss due to his federal employment. On August 21, 1991 appellant filed a claim for noiseinduced hearing loss which was accepted by OWCP in claim No. xxxxxx088. He was last
exposed to employment-related noise exposure on February 1, 2007, the day he retired from his
federal employment. On January 31, 2011 appellant filed another claim for noise-induced
hearing loss in claim No. xxxxxx039. OWCP accepted claim No. xxxxxx039 for binaural
hearing loss based on the results of an August 9, 2011 audiogram. The record further indicates
that appellant previously received schedule awards for binaural hearing loss in claim
Nos. xxxxxx088 and xxxxxx039.
1

T.R., Docket No. 13-771 (issued June 25, 2013).

On June 26, 2013 appellant filed a third occupational disease claim for noise-induced
hearing loss in this claim, No. xxxxxx254.
OWCP referred appellant to Dr. William M. Parell, a Board-certified otolaryngologist,
for a second opinion evaluation and audiometric testing on September 3, 2013. In a
September 3, 2013 report, he diagnosed noise-induced sensorineural hearing loss which was due
to appellant’s federal civilian employment and in excess of what would normally be predicated
on the basis of presbycusis.
An OWCP medical adviser reviewed the claim on September 20, 2013 and stated that
appellant retired from federal employment on February 1, 2007. He stated that because appellant
was not exposed to employment-related noise since February 1, 2007 and had an audiogram
processed on August 9, 2011, after his date of retirement, that the worsening of his hearing loss
was due to presbycusis and not a result of employment-related noise exposure.
By decision dated December 23, 2013, OWCP denied appellant’s claim on the grounds
that the evidence of record failed to establish fact of injury, namely, that the occupational noise
exposure did not occur as alleged.
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he may apply for an additional schedule award for any increased
permanent impairment. The Board has also recognized that a claimant may be entitled to a
schedule award for increased hearing loss, even after exposure to hazardous noise has ceased, if
causal relationship is supported by the medical evidence of record.2 In Adelbert E. Buzzell,3 the
Board cautioned against an OWCP medical adviser providing a blanket unrationalized statement
that hearing loss does not progress following the cessation of hazardous noise exposure.4
The Board finds that OWCP did not properly develop the factual and medical evidence in
this claim. The Board notes that appellant has established fact of injury, namely, that he was
exposed to employment-related noise. OWCP improperly relied on the medical adviser’s
blanket unrationalized statement that appellant’s employment-related hearing loss did not
progress and OWCP failed to combine appellant’s hearing loss claims. Pursuant to its
procedures, OWCP has determined that cases should be combined when correct adjudication of
the issues depends on frequent cross-reference between files. Therefore, for a full and fair
adjudication, appellant’s claims should be combined.5 On remand OWCP shall combine claim
Nos. xxxxxx088, xxxxxx039 and xxxxxx254 and refer appellant and the case file to a second
opinion otolaryngologist for a fully-rationalized opinion regarding whether appellant developed
2

J.R., 59 ECAB 710, 713 (2008).

3

34 ECAB 96 (1982).

4

The Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(3)
(January 2010) notes that, if the progression of a noise-induced hearing loss is to be denied, the medical adviser
must provide a well-reasoned opinion.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

increased hearing loss as a result of his federal employment noise exposure.6 Following this and
any other further development deemed necessary, OWCP shall issue an appropriate merit
decision on appellant’s occupational disease claim.
IT IS HEREBY ORDERED THAT the December 23, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: June 13, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

Supra note 1.

3

